Citation Nr: 0911223	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma, to include as due to radiation exposure.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans 
	Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the benefits sought on 
appeal.  

The Veteran and his wife appeared and gave testimony before 
the Board in September 2007.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no evidence that the Veteran participated in a 
radiation-risk activity during active service or was 
otherwise exposed to ionizing radiation in service.  

3.  The Veteran developed left renal cell carcinoma 
subsequent to service and it is not etiologically related to 
his period of active duty.

4.  The Veteran has type II diabetes mellitus that developed 
subsequent to service and it is not etiologically related to 
his period of active duty.



CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred in or aggravated by 
service, nor is it presumed to be a result of active duty.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor is it presumed to be a result of 
active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's contentions that he 
currently has renal cell carcinoma and type II diabetes as a 
direct result of his active military service, including 
radiation exposure while stationed on the Marshall Islands.

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. §§  5103, 5013A. 

In letters dated in July 2004 and October 2004, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection for kidney cancer and diabetes, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 2008); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Accordingly, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Although additional 
notice with respect to downstream issues was provided 
subsequent to the appealed AOJ decision, the Board finds that 
the Veteran is not here prejudiced by the Board making 
determinations on the merits because the claims for service 
connection are being denied in this decision, thus, any 
issues related to effective date and disability rating are 
moot.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been substantially 
satisfied and the essential fairness of the adjudication 
process is not compromised by moving forward at this time.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by obtaining identified evidence, affording 
the Veteran physical examinations, and by affording him the 
opportunity to give testimony at a hearing before the Board 
in September 2007.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the Veteran's claims file, 
and the Veteran does not appear to contend otherwise.  The 
Board notes that the Veteran provided additional medical 
evidence at his personal hearing and shortly thereafter, 
along with a waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c).  
At his hearing, he advised the Board that he had no further 
evidence to substantiate his claims.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Accordingly, the Board 
turns to the merits of the Veteran's claims.

The Veteran contends that he performed regular service duties 
on the Marshall Islands during 1955 and 1956 and was exposed 
to the residuals of previous nuclear testing.  He testified 
before the Board that he did not have any symptoms of kidney 
cancer or diabetes during service or within one year of 
service.  He maintains that he developed kidney cancer and 
diabetes decades after service as a result of his being 
exposed to radiation while working on the Marshall Islands.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to the provisions of 38 C.F.R. § 3.311, in 
cases where the veteran has been exposed to ionizing 
radiation in service.  Third, service connection may be 
granted on a direct basis under 38 C.F.R. § 3.303(d).  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of that 
section shall be service-connected if they become manifest in 
a radiation-exposed veteran.  Specific diseases listed in 
38 C.F.R. § 3.309(d)(2), including cancer of the urinary 
tract (which includes the kidneys).  38 C.F.R. 
§ 3.309(d)(2)(i)(xv).  The term "radiation-exposed veteran" 
means either a veteran who while serving on active duty, or 
an individual who while a member of a reserve component of 
the Armed Forces during a period of active duty for training 
or inactive duty for training, participated in a radiation-
risk activity.  38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means:  (A) onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device, (B) the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946, and/or (C) internment as 
a prisoner of war in Japan during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).  The term "onsite participation" means 
during the official operational period of an atmospheric 
nuclear test, presence at a test site, or performance of 
official military duties in connections with ships, aircraft, 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  The term "onsite 
participation" also means service as a member of the 
garrison or maintenance forces on Eniwetok during the periods 
June 21, 1951, through July 1, 1952, August 7, 1956, through 
August 7, 1957, or November 1, 1958, through April 30, 1959.  
38 C.F.R. § 3.309(d)(3)(iv)(C).

In determining whether the veteran was a "radiation-exposed 
veteran" as defined by 38 C.F.R. § 3.309(d)(3)(i), the 
Board finds that the Veteran did not participate in a 
"radiation-risk activity," as set forth in 38 C.F.R. 
§ 3.309(d)(3)(ii).  Specifically, the record does not 
reflect, nor does the Veteran contend, that he participated 
in the occupation of Hiroshima or Nagasaki, Japan, or that 
he was a prisoner of war.  The Veteran's service personnel 
records do confirm that he was stationed in Eniwetok, 
Marshall Islands, from November 25, 1954, to November 14, 
1955.  However, there is no evidence demonstrating that 
there was atmospheric testing of nuclear weapons on the 
Marshall Islands while the Veteran was stationed there.  Nor 
is there any evidence that the Veteran was a member of the 
garrison or maintenance forces on Eniwetok during the 
periods June 21, 1951, through July 1, 1952, August 7, 1956, 
through August 7, 1957, or November 1, 1958, through April 
30, 1959.  38 C.F.R. § 3.309(d)(3)(iv)(C).  Therefore, the 
Board concludes that the Veteran does not meet the 
definition of a "radiation-exposed veteran," as defined by 
38 C.F.R. § 3.309(d), and the provisions of 38 C.F.R. 
§ 3.309 are not applicable.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Listed 
radiogenic diseases include kidney cancer.  38 C.F.R. 
§ 3.311(b)(2)(xii).  When it is determined that, (1) a 
veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed, (2) the veteran subsequently developed a radiogenic 
disease, and (3) such disease first became manifest within 
the period specified in 38 C.F.R. § 3.311(b)(5), the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  If any of the foregoing three requirements has 
not been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  See 38 C.F.R. § 3.311(b).

In the present case, there is no evidence that the Veteran 
was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
or the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed.  38 C.F.R. § 3.311(b).  Consequently, the 
presumptions of 38 C.F.R. § 3.311 are not extended to this 
Veteran.  

At the September 2007 Board hearing, the Veteran was informed 
that the evidence would need to establish radiation exposure 
in service.  The Veteran stated that he was exposed to 
radiation, as the island (the Marshall Islands) "was covered 
up for 100 years of radiation."  BVA Hearing Transcript at 
8.  Further, he admitted that he was not there when there 
were "actual blasts," but that the area "was completely 
saturated with radiation."  Id.  

The Board has carefully reviewed the Veteran's service 
personnel records and service treatment records, but finds no 
evidence of actual radiation exposure during service.  As 
noted above, the Veteran was stationed in Eniwetok, Marshall 
Islands, from November 25, 1954, to November 14, 1955.  
However, these dates do not correspond with any official 
operational period of an atmospheric nuclear test or other 
indication of "onsite participation," as set forth in 
38 C.F.R. § 3.309(d)(3)(iv).  Moreover, the Veteran, by his 
own admission, indicated at the hearing that he was not 
present on the Marshall Islands when there were actual 
nuclear blasts or testing.  Rather, his allegations appear to 
pertain to general radiation present on the island.  The 
Board has reviewed the general article information that the 
Veteran submitted about the presence of radiation in the 
Marshall Islands, but the Board does not find this to lend 
any evidentiary support to the Veteran's claim that he was 
exposed to radiation in service.  

As the Board does not find actual evidence of radiation 
exposure in this case, service connection is not available 
under the provisions of 38 C.F.R. §§ 3.307, 3.309, or 3.311.  
Consequently, the Board must examine whether service 
connection may be granted on a direct basis under 38 C.F.R. § 
3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The medical evidence reveals that the Veteran was found to 
have a tumor in the left kidney and he underwent a radical 
nephrectomy in August 1996.  A VA examination was performed 
in August 2004 and a diagnosis of left renal cell carcinoma 
with no evidence of tumor recurrence was rendered.  The 
examiner reported the Veteran's claimed radiation exposure in 
service, but the examiner did not render an opinion as to the 
etiology of the cancer.  In August 2007, the Veteran's 
treating renal specialist advised VA that he continued to 
follow the Veteran, but an opinion as to the etiology of the 
cancer was not given.

The medical evidence also shows that the Veteran has been 
diagnosed as having type II diabetes since the 1990's.  Upon 
VA examination, the diagnosis was continued but the examiner 
did not render an opinion as to etiology.  In October 2007, 
the Veteran's treating endocrinologist stated that there is a 
"possible history" of previous radiation exposure during 
the Veteran's service.  The doctor opined that "it is at 
least as likely as not that this may have been a factor for 
his diabetes to develop."  As for the Veteran's kidney 
cancer, the only evidence in support of his claim is his and 
his wife's testimony and assertions that they believe 
radiation exposure may have caused the cancer.  

The Board has carefully reviewed all the evidence of record 
in this case, but concludes that the preponderance of the 
evidence is against an award of service connection for renal 
cell carcinoma and for type II diabetes mellitus.  There is 
no question that the Veteran currently has the claimed 
conditions.  However, there is no medical evidence that the 
conditions had their onset during the Veteran's active 
military service, nor does the Veteran contend such.  Rather, 
the Veteran claims that the conditions are causally related 
to his active service, particularly his alleged radiation 
exposure in service.  

The record contains no medical evidence suggesting that the 
Veteran's renal cell carcinoma is causally related to the 
Veteran's active service.  In fact, there is no medical 
opinion of record suggesting an etiology for the Veteran's 
renal cell carcinoma.  Nor is there any evidence, aside from 
the Veteran's contentions, suggesting that a medical opinion 
on this point is necessary.  The Veteran is certainly 
competent to testify as to symptoms such as blood in his 
urine leading up to the diagnosis of renal cell carcinoma, 
however, as a lay person without apparent medical expertise 
or training, he is not competent to offer an opinion on 
matters requiring medical knowledge, such as a diagnosis, or 
the underlying cause of a disorder.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is 
not medical in nature); see also, Woehlaert v. Nicholson,  21 
Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).  Consequently, the Veteran's 
statements, standing on their own, are not sufficient to 
establish a relationship between his service and his post-
service kidney disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions). 

Although the Veteran's testimony may be considered an 
indication that a current disability may be associated with 
service when there is some other evidence in the record such 
as service medical records to corroborate the assertions, the 
Board finds that a remand for a medical opinion is not 
necessary under 38 C.F.R. § 3.159(c)(4) because there is no 
other evidence to support the Veteran's contentions.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, 
service connection for renal cell carcinoma must be denied on 
a direct and on a presumptive basis because the evidence only 
shows that he developed the disability forty years after 
service and there is no medical link to his period of 
service, including radiation exposure.

In regard to the Veteran's claim for service connection for 
diabetes, the record contains one medical opinion purportedly 
linking the Veteran's diabetes to service.  As noted above, 
in an October 2007 statement, the Veteran's physician noted 
that the Veteran had a "possible history" of previous 
radiation exposure during service, and that it was "at least 
as likely as not" that this may have been a factor for his 
diabetes to develop.  As discussed in depth above, the Board 
has determined that there is no evidence that the Veteran was 
a radiation-exposed Veteran, as defined by 38 C.F.R. §§ 3.309 
and 3.311.  Further, the Veteran admitted at his Board 
hearing that he was not present during actual blasts of 
nuclear weapons testing, but that the Marshall Islands were 
just saturated with radiation.  There is simply no evidence 
to back up these contentions.  While the Veteran may 
sincerely believe that he was exposed to radiation in 
service, the Board finds no evidence, other than the 
Veteran's contentions, to support a finding a radiation 
exposure.  As the Board rejects any finding of in-service 
radiation exposure, the October 2007 doctor's opinion does 
not support a finding of service connection for diabetes.  
First, the opinion was based on an unsupported fact - that 
the Veteran had a "possible" history of radiation exposure 
in service.  Even accepting such a possibility for sake of 
argument, the doctor merely concluded that this may had led 
to the Veteran's diabetes.  In other words, there was a 
degree of speculation in the doctor's statement.  Based on 
the fact that the Board finds no evidence of radiation 
exposure in service, the October 2007 private medical opinion 
is insufficient to support a finding of service connection 
for diabetes.  As with the claim for renal carcinoma, the 
Board finds that a remand for a medical opinion on this issue 
is not necessary under 38 C.F.R. § 3.159(c)(4) because there 
is no evidence to support the Veteran's contentions or 
radiation exposure in service, or some other reason why the 
Veteran's post-service diabetes may be linked to his active 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In conclusion, for the reasons explained above, the Board 
finds that the preponderance of the evidence is against the 
claims for entitlement to service connection for renal cell 
carcinoma and diabetes, and the appeal is denied.  The Board 
has considered the benefit of the doubt rule.  However, as 
the positive and negative evidence in this appeal is not in 
relative equipoise, that doctrine is not for application in 
this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 


ORDER

Service connection for renal cell carcinoma, to include as 
due to radiation exposure, is denied.

Service connection for type II diabetes mellitus, to include 
as due to radiation exposure, is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


